Citation Nr: 1510921	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to an evaluation in excess of 10 percent for tinnitus.   

5.  Entitlement to an evaluation in excess of 10 percent for right shoulder instability with acromiclavicular arthritis. 

6.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee and osteoarthritis status post scars. 



REPRESENTATION

Veteran represented by:	Robert C. Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2000 to May 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran presented testimony in a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Virtual VA file includes a copy of the April 2013 hearing transcript, but the remainder of the documents in that file are either duplicative of the records contained in the paper claims file or irrelevant to the issues decided herein.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The issues of entitlement to service connection for a left knee disorder and to increased evaluations for the right shoulder and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for the issues of entitlement to service connection for depression and to an increased evaluation for tinnitus be withdrawn.

2.  The Veteran has current left ear hearing loss that is related to his military service. 

3.  The Veteran has not been shown to have current right ear hearing loss for VA purposes. The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is not 40 decibels or greater; the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and, speech recognition scores using the Maryland CNC Test are not less than 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for depression and to an increased evaluation for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Left ear hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

3.  Right ear hearing loss was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the decision below, the Board has dismissed the claims for service connection for depression and an increased evaluation for tinnitus and granted the claim for service connection for left ear hearing loss.  Therefore, deficiency regarding the duty to notify or assist is nonprejudicial with respect to those claims.

With respect to the claim for service connection for right ear hearing loss, the RO sent letters to the Veteran in December 2010 and November 2011, prior to the initial adjudication in February 2012.  Those letters advised the Veteran of what the evidence must show to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence.  The letters also explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran and his representative have not identified any outstanding evidence relevant to the claim for service connection for right ear hearing loss.

The Veteran was also afforded a VA examination in connection with his claim for service connection for right ear hearing loss in August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on an audiological examination.  The examiner reported all findings needed to determine whether the Veteran has current hearing loss under VA standards. Moreover, the Veteran testified in April 2013 that his hearing loss had remained the same since his last VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to Veteran's claim for service connection of hearing loss has been met. 38 C.F.R. § 3.159(c)(4).

Moreover, as noted above, the Veteran testified at an April 2013 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  In addition, the undersigned Veterans Law Judge specifically advised the Veteran that his hearing loss claim had been denied because he did not meet the auditory threshold requirements.  He indicated that he his hearing loss had remained the same since the August 2011 VA examination and that he had been evaluated since that time.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Depression and Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2014). 

At the April 2013 hearing, the Veteran indicated that he wanted to withdraw the f issues of entitlement to service connection for depression and to an increased evaluation for tinnitus.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


Hearing Loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for left hearing loss.  Although an August 2011 VA examination did not reveal hearing loss as defined by 38 C.F.R. § 3.385, a December 2010 private audiogram report shows that Maryland CNC testing revealed a speech discrimination score of 92 percent in the left ear. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Moreover, in an accompanying December 2010 letter, the private audiologist stated that it was at least as likely as not the Veteran's unilateral hearing loss was caused by exposure to hazardous noise during service.  A medical opinion formed on the basis of the Veteran's reported history cannot be rejected without the Board first finding that the Veteran's allegations are not credible. Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Here, the Board has found that the Veteran's statements regarding military noise exposure to be competent and credible.  Indeed, his military occupational specialty was listed as small arms repairer/technician.  There is also no other medical opinion showing that the Veteran's hearing loss is not related to his military service.  Therefore, the Board finds that service connection is warranted for left ear hearing loss.

Nevertheless, the Board finds that the Veteran is not entitled to service connection for right ear hearing loss.  In particular, the Board finds that the Veteran has not been shown to have right ear hearing loss at any point since filing his claim for service connection or within close proximity thereto.  In fact, on the authorized VA audiological evaluation in August 2011, pure tone thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
20
15
20

His speech recognition score was 98 percent in the right ear, and the examiner stated that no hearing loss was found.  

In addition, the December 2010 private audiogram report revealed pure tone thresholds, in decibels, as follows: 



HERTZ


500
1000
2000
3000
4000
RIGHT

5
20
10
25

Speech recognition was 96 percent in the right ear, and the audiologist referred to the Veteran as having only unilateral left ear hearing loss in an accompanying letter.

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the Veteran has not identified the existence of any such evidence.  Additionally, the Veteran testified at his April 2013 hearing that his hearing had remained the same since he was last evaluated.  

In summary, no evidence of record establishes the existence of right ear hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have right ear hearing loss during the pendency of the appeal, the Board finds that he is not entitled to service connection.


ORDER

The appeal for the issue of entitlement to service connection for depression is dismissed.    

The appeal for the issue of entitlement to an increased evaluation for tinnitus is dismissed.    

Service connection for left ear hearing loss is granted. 

Service connection for right ear hearing loss is denied.


REMAND

The Board notes that the Veteran was afforded a VA examination in August 2011; however, there was no diagnosis of a left knee disorder.  Since that time, the Veteran and his representative submitted a March 2013 independent medical evaluation report that indicated that the Veteran has a left knee disorder that is related to his service-connected right knee disability.  Although the examiner listed the diagnostic codes for traumatic arthritis and instability, he did not identify the actual diagnosis.  Indeed, there is no indication as to whether there was objective evidence of arthritis by x-ray as required by Diagnostic Code 5003, nor does the report include any physical examination findings.  Therefore, the Board finds that an additional examination is needed to clarify whether the Veteran has a current diagnosis of a left knee disorder.

With regard to the increased evaluation claims for right shoulder and right knee disabilities, the Veteran was last afforded VA examinations in 2011 and 2012.  He also submitted the independent medical examination report dated in March 2013.  However, a review of the examination reports shows a discrepancy in findings.  Additionally, at his April 2013 hearing, the Veteran testified to symptoms which were not reflected in the most recent March 2013 examination report.  For example, the examination report indicated that the Veteran's shoulder dislocations had stopped following his right shoulder surgery, but the Veteran testified that his right shoulder popped every three months.  Moreover, the January 2011 VA examination report showed that the right knee was stable but the Veteran testified that his right knee gave out once a month and was unstable.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of his right shoulder and right knee disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right shoulder and right knee disabilities as well as any left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, including any records dated since 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  He or she also should state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement.  The examiner should further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.  He or she should specifically consider the March 2013 independent medical evaluation.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any left knee disorders that have been present since the Veteran filed his claim or in close proximity thereto.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related to his military service.  He or she should also opine as to whether it is at least as likely as not the disorder was either caused by or permanently aggravated by the Veteran's service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


